              Case 1:20-cv-08950-KPF Document 19 Filed 03/25/21 Page 1 of 1



MEMO ENDORSED
    March 25, 2021                                                                 Martin S. Bloor
                                                                                   Direct Phone 212-883-4941
                                                                                   Direct Fax   646-880-3656
                                                                                   mbloor@cozen.com



    Honorable Katherine Polk Failla
    United States District Court
    Southern District of New York
    Thurgood Munson United States Courthouse
    40 Centre Street
    New York, NY 10007

    Re:    United States v. $4,556.30 In United States Currency Formerly Contained In Citibank
           Account 679-6579966, Held In The Name Of "International Purchasing Advisors,
           LLC"; et al. Docket No.: United States v. $4,556.30 In United States Currency
           Formerly Contained In Citibank Account 679-6579966, Held In The Name Of
           "International Purchasing Advisors, LLC"; et al. Docket No.: 1:20-cv-08950 (KPF)

           Joint Request for Adjournment of Initial Pretrial Conference


    Dear Judge Failla:

           As Your Honor is aware, this firm represents Claimants Yellow Circle LP and Elias Nousairi
    Smeke. I have conferred with AUSA Aline Flodr, who represents the Government, and write jointly
    to request that the Court adjourn the Initial Pretrial Conference, which is currently scheduled for
    March 30, 2021, until mid-Summer 2021 in order to allow the parties to continue their settlement
    discussions in an effort to resolve this case. This is the parties’ first request for an adjournment.

    Respectfully submitted,

    COZEN O'CONNOR



    By:    Martin S. Bloor

    MSB
Application GRANTED. The initial pretrial conference scheduled for March 30,
2021, is here ADJOURNED to July 20, 2021, at 11:00 a.m. At the appointed time,
the parties shall call (888) 363-4749 and enter access code 5123533. The
parties' joint pre-conference submissions (see Dkt. #13), shall be due on or by
July 15, 2021.                    SO ORDERED.


Dated:       March 25, 2021
             New York, New York
                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
                             3 WTC   175 Greenwich Street   55th Floor   New York, NY 10007
                              212.509.9400   800.437.7040    212.509.9492 Fax    cozen.com
